Citation Nr: 0622294	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1969, and from December 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant, the 
veteran's widow, service connection for the cause of the 
veteran's death and dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  She responded with a 
timely Notice of Disagreement, and subsequently perfected her 
appeal upon the filing of a timely substantive appeal.  

In May 2006, the appellant testified before the undersigned 
Veterans Law Judge, seated at a VA facility in Las Vegas, 
Nevada  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004.  The immediate cause 
of death was cirrhosis of the liver.  

2.  At the time of his death, the veteran had been awarded 
service connection for residuals of an injury to the 
lumbosacral spine, with osteoarthritis and degenerative disc 
disease, with a 60 percent rating, residuals of a right knee 
injury, with a 20 percent rating, residuals of an injury to 
the cervical spine, with osteoarthritis and degenerative disc 
disease, with a 20 percent rating, and residuals of a left 
knee injury, with a noncompensable rating.  His combined 
rating was 70 percent.  

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.  

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 1972 
for a period of not less than five years immediately 
preceding death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005).

2.  Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318 are not warranted.  38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has been informed of the 
evidence needed to show her entitlement to VA benefits via a 
September 2004 letter, the November 2004 rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In addition, the RO letter, the SOC, and 
SSOC provided the appellant with specific information 
relevant to the VA's duty to notify.  Thus, no further 
notices are required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the appellant's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letter, the rating decisions, the SOC, the Board remand, and 
the SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
appellant's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

As previously indicated, in Pelegrini, supra,, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the September 2004 RO letter 
properly notified the appellant of the evidence required to 
substantiate her claims for VA benefits, and was sent to the 
appellant prior to initial consideration of her claim.  In 
addition, the reasons and bases of the November 2004 rating 
decision, the SOC, and the subsequent SSOC specifically 
explained to the appellant what the evidence must show in 
order to establish the benefit claimed.  Furthermore, 
although it is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim, the Board finds that 
she has been notified of the need to provide such evidence.  
See 38 C.F.R. §  3.159(b)(1) (2005).  The AOJ's September 
2004 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to the AOJ.  In addition, 
the SOC and subsequent SSOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the appellant on this element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for dependency and indemnity 
compensation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

I. Service connection - Cause of the veteran's death

The appellant seeks dependency and indemnity compensation 
benefits, to include service connection for the cause of the 
veteran's death.  When a veteran dies from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children or parents.  38 U.S.C.A. § 1310 
(West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 
38 U.S.C.A. § 1310(b) (West 2002).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2005).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2005).  
The contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2005).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1) (2005).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. 
§ 3.312(c)(3) (2005).  A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

According to the veteran's death certificate, he died at home 
on August [redacted], 2004, at the age of 62.  The death certificate 
listed the immediate cause of death as cirrhosis of the liver 
(non alcohol related), onset two years prior.  No 
contributing diseases or injuries were noted.  

As an initial matter, the record does not suggest, and the 
appellant does not content that the veteran's cirrhosis of 
the liver was incurred during military service, or within a 
year thereafter.  See 38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  The 
veteran's service medical records are negative for any 
diagnosis of or treatment for a liver disorder, and no such 
disability was diagnosed or treated within a year of the 
veteran's December 1972 separation from service.  According 
to the death certificate, the veteran's fatal cirrhosis had 
its onset in approximately 2002, many years after his 
December 1972 service separation.  Service connection for 
cause of the veteran's death, as having been incurred during 
military service, must be denied.  

Rather, the appellant contends the painkillers, particularly 
Vicoden, the veteran took for his service-connected back and 
other disabilities damaged his liver, resulting in his death.  
At the time of his death, the veteran had been awarded 
service connection for residuals of an injury to the 
lumbosacral spine, with osteoarthritis and degenerative disc 
disease, with a 60 percent rating, residuals of a right knee 
injury, with a 20 percent rating, residuals of an injury to 
the cervical spine, with osteoarthritis and degenerative disc 
disease, with a 20 percent rating, and residuals of a left 
knee injury, with a noncompensable rating.  His combined 
rating was 70 percent.  

While VA has obtained all private and VA medical treatment 
records made known by the appellant, the competent evidence 
of record does not reflect a nexus between the veteran's pain 
medication and his subsequent liver problems.  According to a 
July 2004 letter from S.H., M.D., the veteran also had multi-
focal liver cancer, which made a liver transplant 
prohibitive.  However, the letter does not reflect pain 
medication as the cause of this disability, or any other 
liver disorder.  Likewise, while his private and VA medical 
records also confirm liver cirrhosis, they do not indicate 
any medications as the cause of this disorder.  The appellant 
has stated that a VA physician told her and the veteran that 
his pain medication had resulted in liver damage, but no such 
opinion statement is of record.  In the absence of any such 
evidence of a medical nexus between the veteran's pain 
medication and the liver cirrhosis that ultimately resulted 
in his death, service connection for the cause of the 
veteran's death must be denied.  

The appellant herself has testified that the veteran's pain 
medication, used to relieve back pain resulting from his 
service-connected disabilities, resulted in permanent liver 
damage.  However, as a layperson, her statements regarding 
medical opinion and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the appellant's claim for dependency and indemnity 
compensation benefits, to include service connection for 
cause of the veteran's death.  The veteran's principal cause 
of death, cirrhosis of the liver, was not incurred during 
active military service or within a year thereafter, and such 
a disability has not been shown to have been due to or a 
result of a service-connected disability.  As a preponderance 
of the evidence is against the award of service connection 
for the cause of the veteran's death, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, if at the time of the veteran's death, the veteran 
had a service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or he had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318 
(West 2002).  

In this case, the record does not reflect that the veteran 
was rated totally disabled due to service-connected 
disabilities for a period of 10 or more years immediately 
preceding his death.  In a May 1999 rating decision, the 
veteran was awarded a total disability rating based on 
individual unemployability, effective from June 20, 1995.  As 
he died August [redacted], 2004, his total rating was not in effect 
for 10 years at the time of his death.  As such, the 
statutory criteria for entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 are not met.

Because the appellant does not meet the basic criteria under 
the law for eligibility for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, the law is dispositive 
without regard to any other facts in the case.  Where the law 
is dispositive, the claim must be denied on the basis of 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the appeal for dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is denied.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


